FLECTRONIC RECORD



                                                                OFFENSE: Aggravated Sexual Assault
rnA#14-l3-00796-CR

                                                                COUNTY: Harris
STYl F: Luis Roberto Gonzalez v The State of Texas
                                                                TRIAL COURT: 176th District Court
COA DISPOSITION: Affirmed.

                                                                TC CASE #:1344119
nATF: October 30. 2014    Publish: No




                                IN THE COURT OF CRIMINALAPPEALS




STYl F: Luis Roberto Gonzalez v The State of Texas

CCA#

          A?P£LLAMT*S                   Petition     CCA Disposition:   w*-m: I5SVI4
 FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

                                                     JUDGE:

                                                     SIGNED:                      PC:
 DATE:        /9J~
                                                     PUBLISH:                       DNP:
 JUDGE:




                                                                                           MOTION FOR


                                                             FOR REHEARING IN CCA IS:

                                                             JUDGE:                   .

                                                                                  ELECTRONIC RECORD